Citation Nr: 0941048	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-00 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to June 
1973 and from May 1974 to January 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted additional evidence following a March 
2009 supplemental statement of the case along with waivers of 
RO review of all newly submitted evidence.  This evidence 
consists of copies of 16 prescription forms from the 
Veteran's private medical provider, dated from August 2008 to 
July 2009.  Each states that it was medically necessary for 
the Veteran to have bed rest for certain periods of time.  
Copies of the actual treatment records showing the Veteran's 
complaints and the findings of the Veteran's chiropractor 
during this time period have not been submitted.  The duty to 
assist requires that the VA assist in obtaining these 
pertinent private medical records.  38 C.F.R. § 3.159(c)(1) 
(2009).

The newly submitted prescription forms indicate a worsening 
of the Veteran's lumbar spine disability since the last VA 
medical examination.  Consequently a new VA medical 
examination of the lumbar spine indicating the current 
severity of the Veteran's lumbar spine disability is 
indicated.  

Because the Veteran's claim must be remanded, copies of any 
recent VA medical treatment of the Veteran's spine should 
also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative a letter requesting that 
the Veteran provide the necessary 
authorization so that copies of his 
treatment records dated from August 2008 
to present may be obtained from James 
Majorana, D.C.

2.  Obtain all of the Veteran's VA medical 
records dated from October 2008 to 
present.

3.  When the above actions have been 
completed schedule the Veteran for a VA 
examination of the lumbar spine.  The 
claims file should be made available to 
the examiner.  The examiner should conduct 
range of motion testing of the lumbar 
spine (expressed in degrees, with standard 
ranges provided for comparison purposes).  
The examiner should also indicate whether 
the Veteran has any ankylosis of the 
thoracolumbar spine; and, if so, the 
extent of any such ankylosis, and whether 
the ankylosis is favorable or unfavorable.  
Additionally, the examiner should comment 
as to the existence and frequency of any 
of the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the Veteran has 
incapacitating episodes associated with 
his lumbar spine disability, the examiner 
should specify whether, over the past 12 
months, such episodes have had a total 
duration of (a) at least one week, but 
less than 2 weeks; (b) at least two weeks 
but less than 4 weeks; (c) at least 4 
weeks but less than 6 weeks; or (d) at 
least 6 weeks.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim.  The Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case which shows review of all evidence 
received since the March 2009 supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board for 
appellate review

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


